Citation Nr: 1824310	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for stomach ulcers.

3. Entitlement to service connection for acid reflux. 

4. Entitlement to service connection for allergies. 

5. Entitlement to service connection for asthma. 

6. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

7. Entitlement to service connection for chronic sinusitis.
 
8. Entitlement to service connection for emphysema.

9. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbosacral spine condition.

10. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression, to include as secondary to a service-connected disability. 

11. Entitlement to service connection for cervical spine condition.

12. Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

13. Entitlement to service connection for a penis disability, to include erectile dysfunction, to include as secondary to a service-connected disability.

14. Entitlement to service connection for a lumbosacral spine condition.

15.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Lori Chism, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2012 and December 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  Therefore, even though the Veteran has appealed a claim for service connection for erectile dysfunction, based on the medical evidence of record, the Board has recharacterized this claim as a claim for service connection for a penile disability, to include erectile dysfunction, to account for all pertinent symptomatology.  This recharacterization of the claim is reflected on the title page of this decision. 

Further, medical evidence pertaining to the Veteran's claims for entitlement to service connection for headaches, a penis disability, and depression, indicate that these disabilities may be secondary to the Veteran's service-connected disabilities.  The Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. at 5; Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the Veteran's claims have been recharacterized, as reflected on the title page of this decision.

The issue of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a March 2016 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for cervical spine condition, headaches, a penis disability, a lumbosacral spine condition, and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Hypertension did not have its onset in and is not otherwise related to service.

2. Stomach ulcers did not have its onset in and is not otherwise related to service.

3. Acid reflux did not have its onset in and is not otherwise related to service.

4. Allergies did not have its onset in and is not otherwise related to service.

5. Asthma did not have its onset in and is not otherwise related to service.

6. COPD did not have its onset in and is not otherwise related to service.

7. Chronic sinusitis did not have its onset in and is not otherwise related to service.

8. There is no current diagnosis of emphysema.

9. In August 2004, the Board denied the claim of entitlement to service connection for lumbosacral spine condition due to a finding that the lumbosacral spine condition was neither incurred nor aggravated in service, or otherwise related to the Veteran's active duty service.  The Veteran was notified of his rights, but did not appeal or submit new and material evidence during the applicable one-year appellate period.

10. Evidence received since the August 2004 Board decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for lumbosacral spine condition. 

11. In April 2007, the RO denied the claim for entitlement to service connection for depression, to include as secondary to a service-connected disability, due to a finding of no evidence showing that the depression was incurred or aggravated in service, or otherwise related to the Veteran's active duty service or a service-connected disability.  The Veteran was notified of his rights, but did not appeal or submit new and material evidence during the applicable one-year appellate period.

12. Evidence received since the April 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for depression, to include as secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2. The criteria for service connection for stomach ulcers have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

3. The criteria for service connection for acid reflux have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

4. The criteria for service connection for allergies have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

5. The criteria for service connection for asthma have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

6. The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

7. The criteria for service connection for chronic sinusitis have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

8. The criteria for service connection for emphysema have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

9. The August 2004 Board decision is final.  38 U.S.C. §§ 4004, 4005 (West 2004) [currently codified at 38 U.S.C. §§ 7104, 7105 (West 2012)].

10. Evidence received since the August 2004 Board decision is new and material and the claim to reopen the claim for entitlement to service connection for lumbosacral spine condition is granted.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).

11. The April 2007 rating decision is final.  38 U.S.C. §§ 4004, 4005 (West 2007) [currently codified at 38 U.S.C. §§ 7104, 7105 (West 2012)].

12. Evidence received since the April 2007 rating decision is new and material and the claim to reopen the claim for entitlement to service connection for depression, to include as secondary to a service-connected disability, is granted.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

Moreover, for service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

Here, with respect to the Veteran's claims for entitlement to service connection for hypertension, stomach ulcers, acid reflux, allergies, asthma, COPD, chronic sinusitis, and emphysema, the Board specifically notes that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate these claims in particular.  The evidence includes the Veteran's service treatment records (STRs), post-service treatment records, and lay statements.  

While the Board acknowledges that the Veteran was not afforded VA examinations or medical opinions for these particular claims, the Board finds the duty to assist nevertheless satisfied because no VA examination or medical opinion is warranted for these claims as the McLendon elements have not been satisfied with respect to these claims.  

For the claims of entitlement to service connection for hypertension, stomach ulcers, acid reflux, allergies, asthma, COPD, chronic sinusitis, and emphysema, the evidence does not in any way suggest that the claimed post-service disability is related to an in-service event or injury.  The objective medical evidence does not in any way suggest that his current disabilities had their onset in service or are otherwise related to his service or any service-connected disability, either.  Moreover, the Veteran did not submit any lay statements indicating that his current disabilities had their onset in service or are otherwise related to his service or any service-connected disability.  Even if he did, the Veteran's bare contentions, alone, would have been insufficient to trigger VA's duty to assist to provide a medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  Thus, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for these specific claimed disabilities.  

In sum, VA examinations or medical opinions are not warranted for his claims for entitlement to service connection for hypertension, stomach ulcers, acid reflux, allergies, asthma, COPD, chronic sinusitis, and emphysema.  Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the claims for entitlement to service connection for hypertension, stomach ulcers, acid reflux, allergies, asthma, COPD, chronic sinusitis, and emphysema, in addition to the other claims fully adjudicated below.

Factual Background

As to his service connection claims specifically, the Veteran contends that he is entitled to service connection for hypertension, stomach ulcers, acid reflux, allergies, asthma, COPD, chronic sinusitis, and emphysema.  

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to hypertension, stomach ulcers, acid reflux, allergies, asthma, COPD, chronic sinusitis, and emphysema.  

The Veran also did not submit any lay statements or other evidence indicating that these current disabilities had their onset in service or are otherwise related to his service or any service-connected disability.  

Furthermore, none of the objective medical evidence and testing shows a current diagnosis of emphysema, or its signs, symptoms, or residuals, at any time during the appeal period.  See, e.g., Dallas VA medical records from October 1997 through February 2016.   

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Veteran's claimed disabilities of hypertension and stomach ulcers are conditions that are considered chronic, and therefore, will be presumed to have been incurred in service if they manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Moreover, since hypertension and stomach ulcer are chronic conditions according to § 3.309(a), service connection may be established alternatively under § 3.303(b) if it was first noted during his service and he has experienced continuous symptoms associated with it ever since.  Walker v. Shinseki, 708 F.3d 1331 (2013).  

More generally, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of sleep apnea.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

(1-2) Hypertension and Stomach Ulcers.

First, there is no nexus based on a presumptive basis for the hypertension and stomach ulcer service connection claims.  The Veteran's service records are silent as to any in-service complaints or treatments related to hypertension and stomach ulcers.  Moreover, there is no indication that the Veteran had hypertension and a stomach ulcer during service or within 12 months after he left service.  See, e.g.,  October 1999 Dallas VA medical records; February 2008 Dallas VA medical records; see also Maxson v. Gober, 230 F.3d 1330 (2000) (finding that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection).

Furthermore, the Veteran has not reported that he has experienced observable symptoms related to hypertension and stomach ulcers since he left service.  Even if he had, he would not be considered competent to determine the medical etiology of his hypertension and stomach ulcers, as such etiology determinations require medical expertise, which the record shows he does not have.  Thus, chronicity and continuity of hypertension and stomach ulcers have not been established.  See 38 C.F.R. § 3.159 (a)(1) versus (a)(2).  See King v. Shinseki, 700 F.3d 1339, 1345 (2012).

In sum, based on the record, the Veteran's hypertension and stomach ulcers did not manifest during or within the year after his separation from service, and the evidence of record does not establish that his continuous symptomatology is associated with his hypertension and stomach ulcers.  He is therefore not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The claims for service connection for hypertension and stomach ulcers on a direct basis are also denied.  There is no evidence in the record establishing the nexus element for service connection for each of these disabilities.  The Veteran has not submitted any lay statements contending that these disabilities may be attributable to his military service.  Additionally, there is no objective medical evidence of record suggesting that these disabilities had their onset in, or are otherwise related to his military service.  See, e.g., October 1999 Dallas VA medical records; February 2008 Dallas VA medical records.  Because the nexus element of direct service connection has not been demonstrated for each of these disabilities, the claims for entitlement to service connection for hypertension and stomach ulcers on a direct basis are also denied.

(3-7) Acid Reflux, Allergies, Asthma, COPD, Chronic Sinusitis

The claims for entitlement to service connection for acid reflux, allergies, asthma, COPD, and chronic sinusitis, are denied as well.  There is no evidence in the record establishing the nexus element for service connection for each of these disabilities.  The Veteran has not submitted any lay statements contending that these disabilities may be attributable to his military service.  Additionally, there is no objective medical evidence of record suggesting that these disabilities had their onset in, or are otherwise related to his military service.  See, e.g., October 1997 Dallas VA records (acid reflux); February 2009 Dallas VA records (allergies and sinusitis); February 2009 Dallas VA records (asthma); June 2013 Dallas VA records (COPD).  Because the nexus element of direct service connection has not been demonstrated for each of these disabilities, entitlement to service connection for acid reflux, allergies, asthma, COPD, and chronic sinusitis are denied.

(8) Emphysema

Finally, service connection for emphysema is denied as well.  While the Veteran contends he should be service-connected for emphysema, there is no competent evidence of record that the Veteran has a current diagnosis of emphysema or signs, symptoms, or residuals thereof.  None of the objective medical evidence and testing shows a current diagnosis of emphysema, or its signs, symptoms, or residuals, at any time during the appeal period.  See, e.g., Dallas VA medical records from October 1997 through February 2016.  Moreover, the Veteran has not provided any lay statements regarding any current emphysema-related symptomatology that would indicate a current diagnosis of emphysema.  See Jandreau, 492 F.3d at 1372.  As there is no competent evidence that would establish the current disability element with regard to an emphysema claim, entitlement to service connection for syphilis cannot be granted on any basis.  Boyer, 210 F.3d at 1353; Brammer v Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim for service connection "[i]n the absence of proof of a present disability").  

Moreover, even if there were a current diagnosis of emphysema, there is no evidence that any such current diagnosis of emphysema is related to the Veteran's active duty service.  The Veteran has not submitted any lay statements contending that any such current diagnosis of emphysema may be attributable to his military service.  Additionally, there is no objective medical evidence of record suggesting that any such current diagnosis of emphysema had its onset in, or is otherwise related to his military service.  See, e.g., Dallas VA medical records from October 1997 through February 2016.  Because the nexus element of direct service connection has not been demonstrated for each of these disabilities, entitlement to service connection for emphysema is denied.

In reaching all of the conclusions stated above, the Board considered the applicability of the benefit-of- the- doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claims.  38 U.S.C. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

New and Material Evidence

The Veteran's applications to reopen the claims of entitlement to service connection for lumbosacral spine condition and depression are granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).






(9) Lumbosacral Spine Condition.

First, with respect to the lumbosacral spine condition claim, the Board denied the claim of entitlement to service connection for lumbosacral spine condition in August 2004.  In its August 2004 decision, the Board denied the claim based on a September 2003 negative VA etiology opinion finding that the Veteran's low back disability was neither incurred in nor is otherwise related to the Veteran's active duty service.  See August 2004 Board decision.

In January 2007, the Veteran sought to reopen his claim of entitlement to service connection for lumbosacral spine condition.  The relevant evidence received since the final August 2004 Board decision include North Texas Health Care System VA medical records from August 2004 through February 2007; Dallas VA medical records from March 2007 through May 2014; medical literature entitled "Outcome of low back pain in general practice: a prospective study," "Managing Low-back Pain," "A Behavioral Approach to Managing Chronic Low Back Pain," "Chronic low Back Pain - A Dreaded Vicious Circle!", and excerpts from the Fifteenth Edition of The Merck Manual of Diagnosis and Therapy; the Veteran's February 2011 statement regarding the nature and history of his military truck accident; February 2011 Siblings' Statements; a February 2011 Spouse Statement; and private treatment records received August 2011.

The Board specifically finds the VA post-service treatment records, which document the Veteran's report that he has been experiencing back pain since 1968, which was when he was in service (see August 2013 Dallas VA medical record) and the February 2011 Siblings' and Spouse's statements, in which the Veteran's siblings and spouse attest that the Veteran has been experiencing observable back-related symptoms ever since he left service, new, as they were not previously submitted to agency decision makers.  The medical evidence, along with the Buddy statements, which collectively show that the Veteran's service-related back pain was not transitory in nature, are also material because they address a reason for the Board's August 2004 final decision, that is, the issue of a link between the Veteran's current back disability and his military service, and in the very least, when considered with the evidence of record, would trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade, 24 Vet. App. at 110.  

Accordingly, the claim is reopened.  

(10) Depression

Next, with respect to the depression claim, the RO denied the claim for entitlement to service connection for depression, to include as secondary to a service-connected disability, in April 2007.  In its April 2007 decision, the RO denied the claim due to finding no evidence showing that the depression was incurred or aggravated in service, or otherwise related to the Veteran's active duty service or a service-connected disability.  See April 2007 rating decision.

In January 2007, the Veteran sought to reopen his claim for entitlement to service connection for depression, to include as secondary to a service-connected disability.  The relevant evidence received since the final April 2007 rating decision includes a June 2013 VA Dallas medical record that provides that the Veteran's depression is due to his general medical condition, which include his back pain.  See June 2013 VA Dallas medical record ("Patient carries diagnosis of depression due to general medical condition.  [He] has a medical history of chr[onic] pain, HTN, hyperlipidemia, BPH, COPD, back and leg pain, which are contributing to his depression as well.").

The June 2013 VA Dallas medical record is new, as it was not previously submitted to agency decision makers.  The medical evidence is also material because it addresses a reason for the RO's April 2007 final denial, that is, the issue of a link between the Veteran's current disability and a service-connected disability.  

Accordingly, the claim is reopened.  



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for stomach ulcers is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for chronic obstructive pulmonary disease (COPD) is denied.

Entitlement to service connection for chronic sinusitis is denied. 

Entitlement to service connection for emphysema is denied. 

The application to reopen the claim of entitlement to service connection for lumbosacral spine condition is granted.

The application to reopen the claim of entitlement to service connection for depression, to include as secondary to a service-connected disability, is granted.


REMAND

Although further delay is regrettable, the Board finds that the following claims must be remanded for additional development.  




(11) Cervical Spine Condition

First, in March 2012, the Veteran was afforded a VA cervical spine etiology opinion; however, upon review of this opinion, the Board finds it inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the March 2012 VA cervical spine etiology opinion, the examiner merely stated that the Veteran's cervical spine condition was less likely than not incurred in or caused by an in-service incurrence because it is most likely as not that the Veteran's neck pain is due to chronic degenerative changes associated with aging; the examiner did not state anything else.

The Board finds this lack of any explanation for the conclusion that the Veteran's neck pain is due to aging problematic because it doesn't rule out any service-related causes that could have contributed to the condition.  Indeed, the lack of adequate reasons and explanations in this opinion makes it impossible for the Board to use to make an informed determination as to whether or not service connection for the cervical spine condition is warranted.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted.").  Therefore, a new etiology opinion addressing the foregoing concerns must be obtained.

(12) Headaches

For reasons similar to those stated above, the Board finds the March 2012 VA headaches etiology opinion inadequate.  See Barr, 21 Vet. App. at 311.  

In the March 2012 VA headaches etiology opinion, the examiner opined that the Veteran's headaches was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, for the rationale, the examiner merely stated the conclusory opinion that it is "most likely as not that the veteran's headaches are related to his chronic sinusitis," and failed to state anything more.  

The Board finds that the lack of any further explanation is problematic because it fails to the acknowledge the Veteran's reports that he had been experiencing headaches ever since he was in service, when the Veteran is competent to establish the presence of such observable symptomatology and when they began to occur.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service"); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Furthermore, here, the Veteran's service treatment records explicitly document that the Veteran was experiencing and being treated for headaches while in service.  

The Veteran has also claimed that his headaches may be related to a service-connected disability (see October 2012 Veteran's Statement; June 2014 Form 9); however, the March 2012 VA examiner did not opine on whether or not his headaches could be related to a service-connected disability.  Therefore, new etiology opinions addressing the foregoing concerns must be obtained.

(13) Penile Disability 

Next, the Veteran is claiming entitlement to service connection for a penile disability, to include erectile dysfunction, including as secondary to a service-connected disability, and the Board finds that remand for a VA examination and etiology medical opinion for this disability is warranted.  

VA is obliged to provide an examination or obtain a medical opinion based on a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See id.

Here, post-service treatment records show that the Veteran is suffering from erectile dysfunction and penis-related problems.  See October 2007 Dallas VA Medical records.  There is also evidence establishing that an in-service event or injury occurred, as the Veteran's service treatment records document in-service penis-related issues, including a complaint of tight penis and a documentation of penile related pus cells.

Finally, the Board finds there to be an indication that the Veteran's current disability may be associated with the Veteran's service, however, there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  Thus, on this record, the "low threshold" standard of McLendon has been met, and a medical examination and opinion are needed to determine the likelihood of a nexus between the Veteran's current penis disability and his service.

In addition, the record contains an indication that his penis disability may be related to a service-connected disability.  See June 2014 Form 9; see also October 2007 Dallas VA medical record ("Patient said he is not able to function sexually regularly.  Sometimes able to have erection sometimes not.  It would seem that this is in part due to his depressed/angry mood. . . . Also he was aware that his sexual dysfunction is making him act in a defensive manner").  However, there is no competent evidence of record addressing whether the Veteran's penis disability was caused by or aggravated by any service-connected disability.  Because the evidence of record raises the issue of secondary service connection and no competent opinion on that issue has been obtained, the Veteran is entitled to a VA examination and opinion as to secondary service connection as well.  See 38 U.S.C. § 5103A (d)(2); McLendon, 20 Vet. App. at 81-86.  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.

(14) Lumbosacral Spine Condition

Next, as to the lumbosacral spine condition claim, the Veteran last underwent a VA examination for a low back disability in September 2003.  Since that examination, however, the Veteran has submitted new and material evidence, such as VA post-service treatment records, which document the Veteran's report that he has been experiencing back pain since 1968 (August 2013 Dallas VA medical record), and Buddy statements, which attest that the Veteran has been experiencing observable back problems ever since he left service.  The Veteran has also submitted medical literature that purportedly supports his position that his back problems stem from his active duty service.  Thus, here, in the very least, upon remand, the examiner, who did not have the Veteran's article at the time of his review, should be provided with the new evidence submitted, in addition to the most recent claims file, to render an addendum opinion.  

The examiner providing this addendum opinion is also specifically requested to explicitly consider in rendering the addendum opinion the submitted medical literature, entitled "Outcome of low back pain in general practice: a prospective study," "Managing Low-back Pain," "A Behavioral Approach to Managing Chronic Low Back Pain," "Chronic low Back Pain - A Dreaded Vicious Circle!", and excerpts from the Fifteenth Edition of The Merck Manual of Diagnosis and Therapy.  

(15) Depression

The Board also finds that the claim for service connection for depression, to include as secondary to a service-connected disability, should also be remanded.  The Veteran is claiming that his depression may be related to his lumbosacral spine condition.  See August 2012 Notice of Disagreement; June 2014 VA Form 9.  Thus, a determination on the service connection for lumbosacral spine condition issue could have a significant impact on the outcome of this issue, and therefore, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person examination to determine the nature and the etiology of the cervical spine condition.

In examining the Veteran, the VA examiner is specifically instructed to also obtain and report any further lay statements from the Veteran regarding his claim that his cervical spine condition began in service.

After examining the Veteran, the examiner is then requested to address the following:

a) Is it at least as likely as not that the Veteran's current diagnosis had its onset in or is otherwise related to the Veteran's active military service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements and all other relevant evidence regarding the each diagnosis, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  

Any opinion expressed by the VA examiner must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

2. Schedule the Veteran for a new examination to determine whether he has a current headaches diagnosis that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, a service-connected disability.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the headaches prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

Any opinion expressed by the VA examiner must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

3. Schedule the Veteran for a new examination to determine whether he has a current penis disability, to include erectile dysfunction, diagnosis that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, a service-connected disability.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the penis disability prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

Any opinion expressed by the VA examiner must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

The examiner is also specifically instructed to consider the Veteran's service treatment records that document in-service penis-related issues, including a complaint of tight penis and a documentation of penile related pus cells.

4. Schedule the Veteran for an in-person examination to determine the nature and the etiology of the lumbosacral spine condition.

In examining the Veteran, the VA examiner is specifically instructed to also obtain and report any further lay statements from the Veteran regarding his claim that his lumbosacral spine condition began in service.

After examining the Veteran, the examiner is then requested to address the following:

a) Is it at least as likely as not that the Veteran's current diagnosis had its onset in or is otherwise related to the Veteran's active military service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements and all other relevant evidence regarding the each diagnosis, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  

Any opinion expressed by the VA examiner must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

The examiner is also specifically requested to explicitly consider in rendering the addendum opinion the submitted medical literature, entitled "Outcome of low back pain in general practice: a prospective study," "Managing Low-back Pain," "A Behavioral Approach to Managing Chronic Low Back Pain," "Chronic low Back Pain - A Dreaded Vicious Circle!", and excerpts from the Fifteenth Edition of The Merck Manual of Diagnosis and Therapy.  

5. Schedule the Veteran for a new examination to determine whether he has a current depression diagnosis that is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service; or proximately due to, or aggravated by, a service-connected disability.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the depression prior to aggravation by the service-connected disability.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

6. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8. After completion of the above development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


